98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JIMCO FIRE PROTECTION, INC., Respondent.
No. 96-6082.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1996.

NLRB, Nos. 7-CA-37673, 7-CA-37860.
NLRB
ORDER ENFORCED.
Before:  KRUPANSKY, BOGGS, and SILER, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board (the "Board") for the enforcement of a certain order on consent issued by the Board against respondent Jimco Fire Protection, Inc., its officers, agents, successors, and assigns, on June 21, 1996, in a proceeding before the Board numbered 7-CA-37673 and 7-CA-37860.


2
Upon consideration, it is ORDERED and ADJUDGED that the Board's order of June 21, 1996, in Case Nos. 7-CA-37673 and 7-CA-37860 is hereby enforced.  The respondent, Jimco Fire Protection, Inc., its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board contained in such order.